DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-14 in the reply filed on 11/14/2022 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakai (U.S. Patent Pub. No. 2013/0152757).
Regarding claim 1, Nakai teaches a film cutting device (Figure 1 and Paragraph 0144), comprising: 
a stage (3) which supports a circuit film (Figure 1); 
a cutter (23) disposed on the stage to cut the circuit film (Figure 1 and Paragraph 0098)); 
a vibration horn (26) connected to the cutter, wherein the vibration horn vibrates the cutter in a first direction based on an ultrasonic wave (Figure 1); and 
a cooler (26x) which cools the cutter (Figure 16 and Paragraph 0173).
Regarding claim 2, Nakai teaches wherein the cutter includes: a body portion connected to the vibration horn and extending in the first direction (D1); and a blade portion (X1) connected to the body portion and including a first surface and a second surface (S1, S2) forming an angle with the first surface (See annotated Figure 4b below; Examiner notes the first and second surfaces to intersect at blade tip 23a thereby forming an angle).

    PNG
    media_image1.png
    687
    690
    media_image1.png
    Greyscale

Regarding claim 11, Nakai teaches further comprising a vibration generator (22) which generates the ultrasonic wave (Paragraph 0116 and Figure 1).
Regarding claim 12, Nakai teaches a converter which converts a vibration direction of the ultrasonic wave generated by the vibration generator(Paragraph 0116 and Figure 1).
Regarding claim 13, Nakai teaches an amplifier (25) connected to the vibration horn, wherein the amplifier increases an amplitude of the ultrasonic wave (Paragraphs 0112-0116).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai (U.S. Patent Pub. No. 2013/0152757).
Regarding claim 3, Nakai teaches wherein the first surface extends in the first direction (See annotated Figure 2 4b above). Nakai does not provide wherein the angle is in a range of about 20 degrees to about 30 degrees.
One of ordinary skill in the art would have good reason to pursue intersecting cutting surface angles which are known to be useful for a particular cutting function. There are a finite number of possible angles which pertain to a cutting blades and allow for the cutting edge to intersect providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable angle in an attempt to provide an improved cutting function for the cutting device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 4, Nakai teaches wherein wherein the first surface extends in a second direction different from the first direction, wherein the second surface extends in a third direction different from the first direction and the second direction (See annotated Figure 4b above). Nakai does not provide wherein the angle is in a range of about 40 degrees to about 60 degrees.
One of ordinary skill in the art would have good reason to pursue intersecting cutting surface angles which are known to be useful for a particular cutting function. There are a finite number of possible angles which pertain to a cutting blades and allow for the cutting edge to intersect providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable angle in an attempt to provide an improved cutting function for the cutting device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 5, Nakai wherein the second direction and the third direction are symmetrical with respect to an imaginary line in the first direction (See annotated Figure 4b above; Examiner notes the first and second directions are symmetrical when viewed “through an imaginary line” down the middle of the blade as shown in Figure 4b).

Regarding claim 14, Nakai does not provide wherein the amplitude of the ultrasonic wave amplified by the amplifier is in a range of about 5 pm to about 15 pm.
One of ordinary skill in the art would have good reason to pursue amplitudes of the ultrasonic wave amplified by the amplifier which are known to be useful for a particular cuttingg function. There are a finite number of possible amplitudes which pertain to a an ultrasonic cutting device and allow for the cutter to vibrated providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable amplitude in an attempt to provide an improved cutting function for the cutting device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai (U.S. Patent Pub. No. 2013/0152757) in view of Fang (U.S. Patent Pub. No. 2013/0000452).
Regarding claim 6, Nakai does not provide wherein the cooler includes at least one selected from liquid nitrogen, liquid oxygen, liquid argon, liquid hydrogen. and liquid helium.
Fang teaches it is known in the art of ultrasonic vibrations tools to incorporate liquid nitrogen cooling for cutting tools (Paragraph 0006).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Nakai to incorporate the teachings of Fang to provide liquid cooling. Doing so prevents wear on the cutting device (paragraph 0006). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai (U.S. Patent Pub. No. 2013/0152757) in view of Capodieci (U.S. Patent Pub. No. 2006/0260451).
Regarding claim 7, Nakai does not provide wherein a frequency of the ultrasonic wave is in a range of about 20 kHz to about 40 kHz.
Capodieci teaches it is known in the art of ultrasonic tools to incorporate a frequency of an ultrasonic wave in a range from 15-45kHz (Paragraphs 0042-0043)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Nakai to incorporate the teachings of Capodieci to provide the frequency between 20-40kHz. In doing so, it allows for a variety of cutting tools to be utilized as desired by the user to cut a variety of different products. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai (U.S. Patent Pub. No. 2013/0152757) in view of Kokubo (U.S. Patent Pub. No. 2007/0039435). 
Regarding claims 8-10, Nakai does not provide wherein the stage includes a heater which heats the circuit film; or
wherein the heater overlaps the cutter; or
wherein a temperature of the heater is less than 100 degrees Celsius.
Kokubo teaches it is known in the art of cutting to incorporate a stage (42) including a heater (47)(Paragraph 0052) to heat the workpiece (Paragraph 0064) with a temperature less than 100 degrees Celsius (Paragraph 0064 and Figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Nakai to incorporate the teachings of Kokubo to provide the stage with a heater. In doing so, it allows for the workpiece to be heated and oriented, removing creases, or shrinkage as desires by the user before cutting (Paragraph 0064).
Therefore, the modified device of Nakai in view of Kokubo provides wherein the heater (47)(Kokubo Figure 4) overlaps the cutter (Nakai Figure 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD D CROSBY JR/  12/16/2022Examiner, Art Unit 3724